IIill, J.
1. “When there is no cause of action at the commencement of the suit there can be no recovery, although one accrue, respecting the same subject-matter, while the suit is pending.” Wadley v. Jones, 55 Ga. 329.
2. There-being due to the defendant on July 1, 1926, when the tender was made, principal, interest, attorney’s fees, and costs, and the plaintiff having only tendered the principal, interest, and advertising cost, and not having tendered all costs upon the suits pending in the city court *315of Statesboro, and the attorney’s fees, it did not have, at the time it filed suit, a cause entitling it to an injunction against the city-court cases, and against the sale of the land under the power contained in the security deed.
3. A tender being made for the full amount due, and the same being paid into the registry of the court, the plaintiff would be entitled, in another action, to have the suits in the city court, and the sale authorized by the security deed, enjoined. Tillman v. Stewart, 104 Ga. 687, 689 (30 S. E. 949, 69 Am. St. R. 192).
*314Actions, 1 C. J. p. 1149, n. 47, 48, 51; p. 1151, n. 70.
Mortgages, 41 C. J. p. 935, n. 2, 6 New.
*315No. 5628.
June 18, 1927.

Judgment reversed.


All the Justices concur.

Hinton Booth, for plaintiff in error.
G. S. Johnston, and Leivis A. Mills, contra.